

116 HR 3238 IH: Defending the Integrity of Voting Systems Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3238IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Ratcliffe (for himself, Mr. Himes, Mr. Collins of Georgia, Mr. Khanna, Mr. Steube, Mr. Cohen, Mr. Cline, and Mr. Cooper) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit interference with voting systems under the Computer Fraud and Abuse Act. 
1.Short titleThis Act may be cited as the Defending the Integrity of Voting Systems Act. 2.Prohibition on interference with voting systemsSection 1030(e) of title 18, United States Code, is amended— 
(1)in paragraph (2)— (A)in subparagraph (A), by striking or at the end; 
(B)in subparagraph (B), by adding or at the end; and (C)by adding at the end the following: 
 
(C)that— (i)is part of a voting system; and 
(ii) 
(I)is used for the management, support, or administration of a Federal election; or (II)has moved in or otherwise affects interstate or foreign commerce;; 
(2)in paragraph (11), by striking and at the end; (3)in paragraph (12), by striking the period and inserting a semicolon; and 
(4)by adding at the end the following:  (13)the term Federal election means any election (as defined in section 301(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(1))) for Federal office (as defined in section 301(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(3))); and 
(14)the term voting system has the meaning given the term in section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b)).. 